Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Maeda et al (WO 874069).
The Maeda et al reference teaches a process, apparatus and silicon product employing the czochralski method, note entire reference (instant claims 1 and 9).  The Maeda et al reference teaches a CZ method of pulling silicon within a magnetic field where the crucible and the crystal are in rotation.  The magnetic field is increased or the rotation speed of the crucible is decreased after a certain height of the grown ingot to compensate the changes in oxygen concentration (claims 5-11, column 8 line 12-column 10 line 47).  The magnetic field used is a cusped magnetic field.  The crucible is enclosed in a vacuum, note figure 1.  The Maeda et al reference teaches a silicon ingot obtained by this method, the wafer cut from this ingot. The CZ apparatus comprising regulators, means for the rotation and to create a magnetic field and a controller configured to run said method, note figure .  The reference also teaches that other parameters are controlled during both stages of the growth, including temperature, power to the heater, and heater placement (instant claim 8) note claims 5-11 of prior art.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 to 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al.
	The Maeda et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the crystal rotation rates for both stages.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable crystal rotation rates and changes in the Maeda et al reference in order affect the desired change in the crystal that is grown as the reference does teach that this is a result effective variable.

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al.
	The Maeda et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the magnetic field strength for both stages.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable magnetic field strengths and changes in the Maeda et al reference in order affect the desired change in the crystal that is grown as the reference does teach that this is a result effective variable.
Claim 9 to 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al.
	The Maeda et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the memory unit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable design of the system to use a memory unit in the Maeda et al reference in order to control the process parameters, it is noted the reference teaches a controller to regulate the process parameters, having the same function as claimed.  Further, the operation of the apparatus is not considered to be an apparatus limitation, note MPEP 2144

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714